898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Leon JACKSON, Plaintiff-Appellant,v.James F. DOWLING;  Richard Mace;  Gary Pheley;  Kathy L.Herkelmann;  Gerald E. Kahler;  Roy Roberts;General Motors Corporation;  GeneralMotors Legal Office,Defendants-Appellees.
No. 89-2426.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the district court filed on December 1, 1989, an order dismissing the complaint as to all the defendants except defendant Dowling and directing that service of the complaint be made on him.  The plaintiff appealed from that order.


4
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the appeal be, and hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation